Citation Nr: 0639232	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-41 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a combined disability evaluation in excess 
of 60 percent from November 27, 2000.

2.  Entitlement to a combined disability evaluation in excess 
of 80 percent from March 2, 2004.  

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  As of November 27, 2000, the veteran was assigned 
disability evaluations of 30 percent for his gunshot wound 
(GSW) of the left hand, 30 percent for post traumatic stress 
disorder (PTSD), and 10 percent for his GSW of the right 
thigh, totaling a 60 percent combined disability evaluation.  

2.  From March 2, 2004, the veteran was assigned disability 
evaluations of 30 percent for his GSW of the left hand, 30 
percent for his PTSD, 30 percent for pseudophakia, 20 percent 
for diabetes mellitus, 10 percent for a GSW of the right 
thigh, 10 percent for peripheral neuropathy of the right 
lower extremity, and 10 percent for peripheral neuropathy of 
the left lower extremity, and noncompensable evaluations for 
hypertension and for erectile dysfunction, totaling an 80 
percent combined evaluation after applying the Combined 
Rating Table and considering the bilateral factor of his 
lower extremity disabilities.  


CONCLUSIONS OF LAW

1.  Entitlement to a combined disability evaluation in excess 
of 60 percent from November 27, 2000, is not shown as a 
matter of law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.25 (2006).  

2.  Entitlement to a combined disability evaluation in excess 
of 80 percent from March 2, 2004, is not shown as a matter of 
law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a combined 
disability evaluation in excess of 60 percent from November 
27, 2000, and a combined disability evaluation in excess of 
80 percent from March 2, 2004.  

Combined disability evaluations are determined by application 
of the table included in 38 C.F.R. § 4.25.  Table I, Combined 
Ratings Table, results from the consideration of the 
efficiency of the individual as affected first by the most 
disabling condition, then by the next less disabling 
condition, then by other less disabling conditions, if any, 
in the order of severity.  

To use Table I of C.F.R. § 4.25, the disabilities will first 
be arranged in the exact order of their severity, beginning 
with the greatest disability and then combined with use of 
Table I as hereinafter indicated.  For example, if there are 
two disabilities, the degree of one disability will be read 
in the left column and the degree of the other in the top 
row, whichever is appropriate.  The figures appearing in the 
space where the column and row intersect will represent the 
combined value of the two.  This combined value will then be 
converted to the nearest number divisible by 10, and combined 
values ending in 5 will be adjusted upward.

If there are more than two disabilities, the disabilities 
will also be arranged in the exact order of their severity 
and the combined value for the first two will be found as 
previously described for two disabilities.  The combined 
value, exactly as found in Table I, will be combined with the 
degree of the third disability (in order of severity).  The 
combined value for the three disabilities will be found in 
the space where the column and row intersect, and if there 
are only three disabilities will be converted to the nearest 
degree divisible by 10, adjusting final 5's upward.  The same 
procedure will be employed when there are four or more 
disabilities.  The conversion to the nearest degree divisible 
by 10 will be done only once per rating decision, will follow 
the combining of all disabilities, and will be the last 
procedure in determining the combined degree of disability. 
38 C.F.R. § 4.25(b).  

Also, when a partial disability results from disease or 
injury of both arms, or of both legs, or of paired skeletal 
muscles, the ratings for the disabilities of the right and 
left sides will be combined as usual, and 10 percent of this 
value will be added, not combined, before proceeding with 
further combinations, or converting to degree of disability.  
The bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor in this section will be treated as 1 disability for 
the purpose of arranging in order of severity and for all 
further combinations.  For example, with disabilities 
evaluated at 60 percent, 20 percent, 10 percent and 10 
percent, with the two 10's representing bilateral 
disabilities, the order of severity would be 60, 21 and 20.  
The 60 and 21 combine to 68 percent and the 68 and 20 to 74 
percent, converted to 70 percent as the final degree of 
disability.  38 C.F.R. § 4.26 (2006).

As of November 27, 2000, the veteran was assigned a 30 
percent disability evaluation for his gunshot wound (GSW) of 
the left hand, a 30 percent disability evaluation for post 
traumatic stress disorder (PTSD), and a 10 percent disability 
evaluation for his GSW of the right thigh.  When applying 
these criteria to Table I, the combined disability rating 
computes to 56 and when converted to the nearest number 
divisible by 10 the proper combined evaluation is 60 percent.  

In a May 2004 rating action, the veteran was assigned a 30 
percent disability evaluation for GSW of the left hand, a 30 
percent disability evaluation for PTSD, a 20 percent 
evaluation for diabetes mellitus, and a 10 percent disability 
rating for his GSW of the right thigh.  When applying these 
criteria to Table I, the combined disability rating computes 
to 65 and when converted to the nearest number divisible by 
10 the proper combined evaluation is 70 percent.  This 
combined rating was assigned from March 2, 2004.  

In August 2004, the veteran was assigned a 30 percent 
disability evaluation for his GSW of the left hand, a 30 
percent disability evaluation for his PTSD, a 30 percent 
disability evaluation for pseudophakia, a 20 percent 
disability evaluation for diabetes mellitus, a 10 percent 
evaluation for a GSW of the right thigh, a 10 percent 
disability evaluation for peripheral neuropathy of the right 
lower extremity, a 10 percent disability evaluation for 
peripheral neuropathy of the left lower extremity, a 
noncompensable evaluation for hypertension, and a 
noncompensable evaluation for erectile dysfunction.  The RO 
assigned an 80 percent combined evaluation effective from 
March 2, 2004.  When applying these criteria to Table I, the 
combined disability rating computes to 80 percent.  The Board 
notes that this includes application of the bilateral factor 
for both lower extremities, which will be explained below.  
38 C.F.R. § 4.26 (2006). 

The veteran's peripheral neuropathy of the right lower 
extremity and of the left lower extremity are rated as 10 
percent disabling each, and his residuals of a gunshot wound 
of the right thigh are also rated as 10 percent disabling.  
It is undebatable that the bilateral factor must be applied 
to the veteran's right and left lower extremity peripheral 
neuropathy.  Furthermore, the veteran's right thigh disorder 
residuals are to be considered disabilities of the lower 
extremities for purposes of applying the bilateral factor.  

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's "lower extremity" ratings of 10 percent for 
peripheral neuropathy in the right lower extremity, 10 
percent for peripheral neuropathy in the left lower extremity 
and 10 percent for GSW of the right thigh with residuals, a 
combined evaluation of 27 is derived.  Then, per the 
bilateral factor, 10 percent of this amount is added on. 
Thus, the combined rating of all lower extremity disabilities 
at the time of the August 2004 rating decision was 29.7.  
Next, this 2.97 percent rating is further combined with the 
remaining disabilities, as illustrated below.

Based on the above, the veteran's 29.7 percent rating (for 
all lower extremity disabilities) is combined with his rating 
for his other service connected disabilities, which after 
computation results in 73 percent.  Combining the two rating 
then, using Table I, a combined evaluation of 81 is derived.  
Moreover, as set forth under 38 C.F.R. § 4.25(a), such 
combined total must be converted to the nearest number 
divisible by 10, adjusting upward for values ending in 5.  
Therefore, the veteran's combined 81 percent evaluation is 
converted to 80 percent.  

Prior to the August 2004 rating action, there are no paired 
disabilities of the lower extremities.  Thus, the bilateral 
factor is not for application as to any awards effective 
prior to that date.  

Thus, when the veteran's assigned disability evaluations are 
applied to Table I, the results correspond to combined 
evaluations of 60 percent from November 27, 2000, 70 percent 
from March 2, 2004, and 80 percent from March 2, 2004.  
Accordingly, the Board finds the veteran is not entitled to 
higher combined disability evaluations.  

The calculation of a combined disability evaluation is a 
matter of law.  In a case such as this, where the law and not 
the evidence is dispositive, the claim should be denied 
because of the lack of legal entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1996).  Here, the 
claims for higher combined disability evaluations are without 
legal merit and must be denied.  Finally, VA is not required 
to assist a claimant or provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004.


ORDER

Entitlement to a combined disability evaluation in excess of 
60 percent from November 27, 2000, 1991, is denied.

Entitlement to a combined disability evaluation in excess of 
80 percent from March 2, 2004, is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


